Opinion by
Orlady, J.,
The sole assignment of error presented, relates to the cross-examination of the defendant’s chauffeur respecting the contents of a letter he had written to the plaintiff immediately after the accident happened. From the record it appears that when the witness was on the stand for the plaintiff the letter was produced, offered in evidence, and excluded on the objection made by defendant’s counsel; the court saying, “the defendant cannot be bound by a letter written by this man; he is not the defendant.” The same witness was called by the defendant and examined fully in regard to the accident, during which he testified to saying, at the time of the accident, “Mr. Townsend, it is not a question whose fault it is, just send me the bill and I will pay for it.” And on cross-examination, as the defendant’s witness, the court permitted him to be asked if he had not stated in writing, “I will pay, it was my fault through the wet streets and the rain on the wind shield.” The letter was not again *114offered in evidence and the cross-examination was confined to the alleged contradiction from Ms examination in chief.
The defendant developed his case through this witness, and the whole transaction was thus opened for investigation. The cross-examination related only to the facts of the accident and admissions of the chauffeur as to its cause, not as part of the res gestae, but for the purpose of discrediting his earlier statements and impeaching his credibility. In this there was no reversible error, and the judgment is affirmed.